ON MOTION FOR REHEARING.
Luke, J.
One of the contentions of the defendant in his motion for a rehearing is that the court overlooked the fact, as shown by the record, that the premiums collected by Aldrich & Marshall, and in which they defaulted, were not premiums on business written by them but were premiums on business written by Stuart.
The real question in this case is, by what authority did Aldrich & Marshall collect renewal premiums for the insurance company? The record shows that authority to collect renewal premiums was first given to Aldrich & Marshall at a time approximately two *82months subsequent to their appointment as district agents, and not until after they had given bond. Then'it was for the first time that renewal-premium receipts were forwarded to Aldrich & Marshall and the policy-holders directed to pay renewal premiums to them instead of to the general agent.
The other ground of the motion for a rehearing is without merit and requires no elaboration.

Motion for rehearing denied.


Broyles, C. J., and Bloodworth, J., concur.